IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


DARRIN MOUZON,                                 : No. 59 EM 2022
                                               :
                    Petitioner                 :
                                               :
                                               :
             v.                                :
                                               :
                                               :
THE PROTHONOTARY OF THE PA.                    :
SUPREME COURT,                                 :
                                               :
                    Respondent                 :


                                       ORDER


      AND NOW, this 6th day of October, 2022, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus and the Application for an

Immediate Hearing are DENIED.